 



Exhibit 10.4
SUPPLEMENT NO. 1 TO THE INDENTURE
     SUPPLEMENT NO. 1 (the “Supplement”) to the Indenture referred to below is
dated as of March 31, 2006, and is made by and among INTERNATIONAL WIRE GROUP,
INC., a Delaware corporation (the “Company”), IWG RESOURCES LLC, WIRE
TECHNOLOGIES, INC. and OMEGA WIRE, INC. (successor by merger with Camden Wire
Co., Inc., International Wire Rome Operations, Inc. and OWI Corporation), as
guarantors (collectively, the “Guarantors”), IWG HIGH PERFORMANCE CONDUCTORS,
INC. (f/k/a Phelps Dodge High Performance Conductors of SC & GA, Inc.), a New
York corporation (the “New Guarantor”) and BNY MIDWEST TRUST COMPANY, an
Illinois Trust Company, as trustee (the “Trustee”).
     A. Reference is made to made to the Indenture, dated as of October 20, 2004
(as amended, restated, supplemented or otherwise modified from time to time, the
“Indenture”), among the Company, the Guarantors and the Trustee.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Indenture referred to therein.
     C. The Guarantors have entered into the Indenture in order to induce the
Trustee to enter into the Indenture and the Holders to purchase the Notes.
Section 4.11 of the Indenture provides that additional Domestic Subsidiary that
Incurs any Indebtedness shall deliver to the Trustee a Guarantee Agreement
pursuant to which such Restricted Subsidiary shall Guarantee payment of the
Security Obligations as those are set forth in the Indenture and Security
Documents.
     D. Pursuant to Section 9.01(4) of the Indenture, the Company, the
Guarantors and the Trustee are permitted to amend the Indenture, the Security
Documents or the Securities without notice to or consent of any Holder to add
Guarantees with respect to the Securities.
     In consideration of the foregoing premises, the parties mutually agree as
follows for the benefit of each other and for the equal and ratable benefit of
the Holders of the Securities:
     SECTION 1. In accordance with Section 4.11 of the Indenture, the New
Guarantor by its signature below becomes a Guarantor under the Indenture with
the same force and effect as if originally named therein as a Guarantor, and the
New Guarantor hereby agrees to all the terms and provisions of the Indenture
applicable to it as a Guarantor thereunder. Each reference to a “Grantor” or a
“Subsidiary Party” in the Indenture shall be deemed to include the New
Guarantor. The Indenture is hereby incorporated herein by reference.
     SECTION 2. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Trustee shall
have received a counterpart of this Supplement that bears the signature of the
Company, Guarantors and New Guarantor and the Trustee has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Supplement.

 



--------------------------------------------------------------------------------



 



     SECTION 3. The New Guarantor represents and warrants to the Trustee that
this Supplement has been duly authorized, executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms.
     SECTION 4. Except as expressly supplemented hereby, the Indenture shall
remain in full force and effect.
     SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Indenture shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     SECTION 7. The Company shall notify the Holders in accordance with
Section 9.01 of the Indenture of the execution of this Supplement. Any failure
of the Company to give such notice to all Holders, or any defect therein, shall
not impair or affect the validity of this Supplement.
     SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 13.02 of the Indenture. The notice address for the
Company or any Guarantor is:
11116 South Towne Square, Suite 101
St. Louis, MO 63123
Attention: Glenn Holler
     SECTION 9. The New Guarantor agrees to reimburse the Trustee for its
reasonable out-of-pocket expenses in connection with this Supplement, including
the reasonable fees, other charges and disbursements of counsel for the Trustee.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplement No. 1 to
the Indenture to be duly executed as of the date first written above.

           
INTERNATIONAL WIRE GROUP, INC.,
IWG RESOURCES LLC,
WIRE TECHNOLOGIES, INC.,
OMEGA WIRE, INC., the Guarantors
      By:   /s/ Rodney D. Kent       Name:   Rodney D. Kent        Title:  
Chief Executive Officer     

            IWG HIGH PERFORMANCE CONDUCTORS,
INC. (f/k/a Phelps Dodge High Performance
Conductors of SC & GA, Inc.)
      By:   /s/ Rodney D. Kent       Name:   Rodney D. Kent        Title:  
Chief Executive Officer     

            BNY MIDWEST TRUST COMPANY, the Trustee
      By:   /s/ M. Callahan       Name:   M. Callahan       Title:   Vice
President    

[SIGNATURE PAGE TO SUPPLEMENT NO. 1 TO THE INDENTURE]